                 Case 18-21590-AJC             Doc 51     Filed 02/08/19           Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA (Miami)
                                             www.flsb.uscourts.gov

                                                                     CASE      NO.      18-21590-AJC
IN RE:
                                                                     CHAPTER           13
         ALFREDO LOPEZ,

                         Debtor


  SNAP.ON CREDIT LLC'S OBJECTION TO DEBTOR'S MOTION TO VALUE AND
     DETERMINE SECURED STATUS OF LIEN ON PERSONAL PROPERTY

         COMES NOW SNAP-ON CREDIT LLC, by and through its undersigned attorney, and files

this Objection to the Debtor's Motion to Value and Determine Secured Status of Lien on Personal

Property (Doc. 40) and in support thereof states:

         1.      SNAP-ON CREDIT LLC is a secured creditor of the Debtor by virtue of a purchase

money security interest in tools and equipment owned by the Debtor.

         2.      SNAP-ON CREDIT LLC filed a Proof of Claim in the amount of $3,528.97. The

Claim is fully secured as SNAP-ON CREDIT LLC believes that the value of the tools and equipment

serving as its collateral equals or exceeds the amount of the indebtedness.

         3   .   The Debtor's    1   't Chapter 1 3 Plan did not provide for payment to      SNAP-ON CREDIT

LLC.asasecuredcreditor. TheDebtor'sl'tAmendedand2ndAmendedPlansprovidedforpayment

to SNAP-ON CREDIT LLC                as a secured creditor   for the full amount of its Claim without any

interest. The Debtor's   4th   Amended Plan provides for pa¡rment of       $   1   ,500.00 plus interest at 5 .25o/o

with the balance of SNAP-ON CREDIT LLC'S Claim being treated                       as unsecured.
                Case 18-21590-AJC                Doc 51   Filed 02/08/19           Page 2 of 3




        4.      SNAP-ON CREDIT LLC objects to the Debtor's valuation. Based upon its resale

records and trade publications, the value of SNAP-ON CREDIT LLC's collateral equals or exceeds

$3,528.97.

        5.      The value chosen by the Debtor is arbitrary and bears no relation to the replacement

cost of the collateral.

        WHEREFORE, SNAP-ON CREDIT LLC respectfully requests this Court for an Order

determine that SNAP-ON CREDIT LLC's claim is fully secured and to require payment of same,

plus interest at7   .5o/o,   through the Plan.

                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY               that true and correct copy of Snap-On Credit LLC's Obiection to

Debtor's Motionto Value andDetermine Securedstatus of Lienon Personal Propertywas furnished
by electronic means via CM/ECF and/or U.S. mail on the                f"            day of February,2019 to the

interested parties listed below.

        I HEREBY CERTIFY               that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am in compliance with the additional qualifications to practice

in this Court as set forth in Local Rule 2090-1(A).




                                                     BRUCE E. B LOCH,
                                                     FBN: 650031
                                                     Sapurstein &             P.A.
                                                     Attorney for Snap-On Credit LLC
                                                     9700 South Dixie Highway, Suite 1000
                                                     Miami, FL 33156
                                                     Telephone: (305) 670-9500
                                                     bb lo ch@ sb I aw firm fl c om
                                                                           .



                                                      general @ sb I aw firmfl c om
                                                                               .




Alfredo Lopez, Debtor
                      Case 18-21590-AJC                        Doc 51   Filed 02/08/19   Page 3 of 3




       3030 N. V/. 90th Sffeet, Miami, FL33147
Robert Sanchez, Esq., Attomey for Debtor
Nancy K. Neidich, Trustee
OffTce of the U.S. Trustee




N:\DOC\SNA-P-ON\555-VS. LOPEZ, ALFREDO\BKC-Objcction to Mot Value,wpd
